PER CURIAM.
The decree of the trial court is generally presumed to be correct on appeal. This court is not authorized to interfere with the judgment of the trial court unless there is no substantial evidence to support the judgment.
It is unnecessary to recite or summarize the evidence contained in the record. Our review does not disclose that the learned chancellor misapprehended the legal effect of the evidence or that he applied incorrect principles of law to the facts. There was competent, substantial evidence to support his conclusions. Therefore, the decree is
Affirmed.
WALDEN, C. J., ANDREWS, J., and ELMORE, FRANK H„ Associate Judge, concur.